                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MICHAEL THATCHER,

                    Plaintiff,
                                                     Case No. 19-cv-965-pp
      v.

ANDREW M. SAUL,

                    Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit states that

he is not married, not employed, and he has no dependents he is responsible

for supporting. Dkt. No. 2 at 1. The plaintiff lists no income and no expenses;

he does not own a car, a home, or any other property of value; and he has

approximately $35 in cash on hand or in a checking/savings account. Id. at 2-


                                          1
4. According to the plaintiff, he “live[s] with [his] mom + dad” and they “pay for

all items + medical,” id. at 2, and he “own[s] nothing → [no] charge cards or

debts,” id. at 4. The plaintiff has demonstrated that he cannot pay the $350

filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint alleges that the plaintiff is disabled and was

denied benefits and (1) the Administrative Law Judge did not apply the

Commissioner’s standards to decision denying benefits to the plaintiff; (2) the

ALJ held the plaintiff to a higher standard than called for by the regulations

when evaluating the plaintiff’s statements about the limiting effects of his

impairments; (3) the ALJ played doctor by relying on his own lay medical

assessment of psychological and educational finding to reject opinions of a

treating psychiatrist; (4) the ALJ’s hypothetical questions to the vocational

witness and the RFC findings were arbitrarily made, the RFC findings are not

supported by substantial evidence, and the ALJ violated the function-by-

                                          2
function assessment requirements of SSR 96-8p; (5) the ALJ failed to inform

the vocational witness of moderate limitations in concentration, persistence

and pace; and (6) the ALJ and the vocational witness were wrong when they

stated that the vocational witness’ testimony did not conflict with the

Dictionary of Occupational Titles. Dkt. No. 1 at 1-5. The plaintiff states that the

ALJ’s decision was not supported by substantial evidence, contains harmful

errors of law and fact, that the ALJ abused his discretion, and that his failure

to follow the Commissioner’s own rulings is reversible legal error. Id. at 5. At

this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 9th day of July, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
